Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3,4,6,7,9,14,17,18,20,22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,4,6,7,9,14,17,18,20,22 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US Pat.9,839,036) in view of Hayashi et al. ( US Pub.2019/0052503).
In claims 1,4,7 Xue et al. discloses a method for operating a terminal in a wireless
communication system, comprising:

transmitting, to a base station, capability information including information indicating whether a dynamic switching between an uplink carrier and an auxiliary uplink carrier using downlink control information (DCI) is supported or not (see col.14; lines 46-60; a UE sends carrier switching capability to a base station; wherein the Ue is able to switch between carriers in the candidate carrier set. The candidate carrier set includes a primary carrier mainly used by the Ue and at least one secondary carrier (see col.15; lines 28-44));
receiving, from the base station, the DCI including indication indicating one of the uplink carrier or the auxiliary uplink carrier for a transmission carrier (col.14; line 64- col.15; line 1 and lines 24-35; the base station selects, according to the carrier switching capability, at least two carriers for sending it to the UE to perform switching between carriers in the candidate carrier set.  In col.19; line 66 to col.20; line 12; the Base station sends DCI carrying carrier switching indication instructing the UE to send uplink data on the target uplink carrier); and
transmitting, to the base station, an uplink signal based on the subcarrier spacing and the transmission carrier (col.19; line 66 to col.20; line 12; the UE sends uplink data on the target uplink carrier using the instructions of carrier switching indication from the base station);    

Xue et al.  does not disclose identifying a subcarrier spacing according to the transmission carrier. Hayashi et al. discloses, in par[0070] fig.12, a base station sends multiple subcarrier spacings 1,2 via DL transmission such as higher layer signaling RRC as shown in par[0083], fig.22 to a UE to measure channel signal quality CSI on the received subcarrier spacings of a transmission frequency. In fig.20; par[0113] the UE identifies subcarrier spacing notified by the base station  based on the configured frequency band associated with a component carrier (see fig.3; par[0053]). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Hayashi et al. with that of Xue et al. to send to the UE subcarrier spacing over respective carriers.   
In claims 3,6,9 Xue et al. discloses receiving control information indicating a size of information indicating an acknowledge (ACK) timing (see col.15; lines 12-20; the base station notifies the UE of the switching time delay (ACK timing value) to communicate with the base station. Further in fig.2; col.19; lines 11-16; the Ue needs to feedback ACK to base station on uplink carrier 1 in subframe 5 , then switches the ACK feedback to uplink carrier 2 on subframe 7).

In claims 14,17,18 Xue et al. discloses the control information indicating a size of information indicating an ACK timing is provided to the terminal (see col.15; lines 12-20; the base station notifies the UE of the switching time delay (ACK timing) to communicate with the base station);and
wherein the information indicating the ACK timing is differently interpreted according to
at least one of a subcarrier spacing of each of the uplink carriers, and the carrier for transmission of uplink control information (fig.2; col.19; lines 11-16; the Ue needs to feedback ACK to base station on uplink carrier 1 in subframe 5 , then switches the ACK feedback to uplink carrier 2 on subframe 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Liu et al. (US Pat.10,270,570; System and Method For SRS Switching, Transmission, and Enhancement).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/HANH N NGUYEN/Primary Examiner, Art Unit 2413